DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Communications via Email

The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication.  The following is a sample authorization form which may be used:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”               [signature]

           A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization.  The following is a sample from which may be used by applicant to withdraw the authorization:
“The authorization given on   [date]  , to the USPTO to communicate with me via the Internet is hereby withdrawn.  I understand that the withdrawal is effective when approved rather than when received.”  [signature(s)]


Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  A sample reply demonstrating formatting and rule compliance is available at: http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes with the name repeated underneath for example: 
 /John T. Smith/
  John T. Smith
	
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a needle terminating in a hollow rectangular prism as claimed and described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled 
Information Disclosure Statement
The information disclosure statement filed 3/13/19 fails to comply with 37 CFR 1.98(b)5 which requires each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. While online URLs have been provided, author and publication date information has not been provided.
The information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims recite that the needle terminates “in a dull hollow rectangular prism” and with a continuous passage (1:5+) however is not entirely understood as claimed.  It is noted that a prism is normally considered as a geometric solid: Geometry. a solid having bases or ends that are parallel, congruent polygons and sides that are parallelograms. Note also that “dull” (1:5); “dull…small enough”; 6:1 are a relative terms without clear bounds.  The recited capability limitations of claim 6 dependent on skin type are not considered to clearly define a definite range.  It is noted that dimensions and pressure 
Regarding claim 7, it is unclear how the claimed process which includes placing the needle (dull) “against the skin” acts to inflate the skin of the worm which is normally understood to require piercing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US3,403,466) in view of Herman (US 4,750,634) and further in view of Odland et al. (US 7,935,092).
Young discloses an apparatus and process for inflating fishing bait (worm) comprising compressible reservoir 22 and needle 20 with a continuous passage therebetween generally used in the understood manner ie. with piercing of the worm skin prior to inflation; see figures, col. 1, lines 55+. Young does not provide a vent for refilling air pressure within the reservoir, however Herman teaches a compressible reservoir 1 with a thumb hole vent 11 and retractable baffles; see figure 1, abstract, col. 2, lines 55+.  It would have been obvious to one of ordinary skill in the art to provide a vent as taught by Herman in the invention to Young to return air within the reservoir cavity without suction through the needle distal end. Regarding the claimed “dull hollow rectangular prism” Young does not directly discuss providing a shaped end as best understood.  Odland et al. however teach an injection device for multiple 
	Regarding claim 5, Young provides for covering the needle for safe handling of the device; see col. 2, lines 55-60.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 3,403,466) in view of Herman (US 4,750,634) and Odland et al. (US 7,935,092) and further view of Lange et al. (US 5,556,258)
Young does not directly disclose a one way valve however Lange et al. provide a pump comprising a compressible air reservoir 10 with a one way valve 12; see figure 1.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include a one way valve as taught by Lange et al. in the modified invention to Young in order to operate efficiently and maintain air pressure as desired during operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note MPEP 714 and 37 CFR 1.121(c) for the required manner of making claim amendments in an application in order to overcome the above rejections.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649